Casey, J.
(dissenting). We would affirm Supreme Court’s order and, therefore, we respectfully dissent. The majority concludes that the loan is in default as a result of defendants’ failure to pay principal and interest when due. The majority also concludes that there is no merit in defendants’ claim that *996the default was induced by plaintiff. We agree with these conclusions and, based thereon, it is our view that plaintiff is entitled to summary judgment on the liability issue. Defendants’ claims based upon plaintiff’s alleged conduct with regard to an acceptable substitute guarantor relate to plaintiff’s right to accelerate the loan upon the death of one of the original guarantors. That right is separate and distinct from plaintiff’s rights arising out of a default based upon defendants’ failure to pay principal and interest when due. Regardless of whether plaintiff’s conduct precludes it from accelerating the loan because of the death of one of the guarantors, the loan remains in default as a result of defendants’ failure to pay principal and interest when due. Based upon the undisputed default, plaintiff is entitled to summary judgment on the liability issue.